Citation Nr: 0534444	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken jaw.  

2.  Entitlement to service connection for facial scars, 
claimed as due to facial trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1972 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

In the August 2001 rating decision, the RO denied, in 
pertinent part, entitlement to service connection for 
residuals of a broken jaw, and entitlement to service 
connection for facial scars due to facial trauma.  

In October 2003, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  In 
March 2004, the case was remanded for further development.  
The development was accomplished, and the case has been 
returned to the Board. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.  

2.  On examination for the purpose of enlistment on April 18, 
1972, it was noted that the veteran was hospitalized for a 
broken jaw; the veteran subsequently entered service on July 
28, 1972.  

3.  The medical evidence of record did not show that the 
veteran developed residuals of a broken jaw that are related 
to service through incurrence or aggravation.  

4.  The medical evidence of record did not show that the 
veteran developed facial scars that are related to any in-
service facial trauma.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a broken jaw have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2005).  

2.  The criteria for entitlement to service connection for 
facial scars, claimed as due to facial trauma have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In October 2000, the veteran claimed entitlement to service 
connection for residual pain on motion from a broken jaw, and 
entitlement to service connection for tender facial scars, 
claimed as due to facial trauma.  He received initial 
notification of VA's duties in March 2001.  In August 2001, 
the RO denied both of the claims and notified the veteran of 
the unfavorable decision.  Following receipt of proper 
notification of the denials, the veteran filed a timely 
Notice of Disagreement.  A Statement of the Case was issued 
in October 2002.  Thereafter, the veteran perfected his 
appeal before the Board.  

The veteran was afforded a Travel Board hearing in October 
2003.  In March 2004, the Board remanded the issues for 
further development.  By correspondence, dated in June 2004, 
the veteran was informed of the requirements of VCAA and VA's 
duty to assist the veteran in substantiating the service-
connection claims.  

Thereafter, in June 2005, the veteran received another 
correspondence pertaining to VA's duty to assist him.  After 
he received the correspondence, he submitted a statement 
indicating that he did not have any other evidence to submit 
in support of his claims.  He was provided with a 
Supplemental Statement of the Case in August 2005.  

Accordingly, as all notification has been given and all 
relevant available evidence has been obtained, the Board 
concludes that any deficiency in compliance with the VCAA has 
not prejudiced the veteran and is, thus, harmless error.  See 
ATD Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Bernard v.  Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran served on active duty from July 1972 to July 
1976.  

Service medical records showed that in the April 1972 Report 
of Medical History, on enlistment into the U.S. Air Force, 
the veteran described his health as "good."  He did not 
have any identifying body marks or scars.  He reported that 
he had been hospitalized for a broken jaw.  

On the Report of Medical History taken in February 1976, as 
part of his separation physical examination , the veteran 
described his health as "excellent."  He related that in 
1972, he broke his jaw bone and received treatment from 
Pittsburgh General Hospital.  He was hospitalized for 2 1/2 
weeks and his jaw was surgically repaired.  He complained of 
pain in cold weather.  

The first post-service medical record is a VA examination, 
dated in May 2001.The veteran reported that during service, 
he suffered a fractured mandible, secondary to being hit with 
a billy club.  He also reported that he developed residual 
scars on the left side of the face from surgery that was 
performed as a result of the injury suffered from the trauma 
involving the billy club.  

The examiner reported that the scars were not perceptible at 
the time of the examination, and there was no perceptible 
disfigurement.  The veteran declined a need for photographs.  
Following a VA neurologic examination, the diagnosis was 
status post fractured mandible, radiologically normal 
mandible; nasal turbonates hypertrophied; and septal 
deviation to the right.  

On VA dental and oral examination, dated on May 18, 2001, the 
veteran reported that while performing his duties in service 
he suffered an injury that resulted in a fractured jaw.  He 
further explained that his teeth moved and as a result he 
developed tooth decay and his bite changed.  He experienced 
difficulty cleaning and maintaining dental hygiene.  He 
expressed concern over the future care of his teeth.  The 
examiner stated that the veteran's condition was an ancillary 
problem as a result of a dental condition and he was in need 
of comprehensive dental care.  

In connection with the Substantive Appeal, the veteran stated 
that his jaw was "re-injured" when he was struck with a 
night stick in the performance of his duties as a military 
police officer.  As a result he developed facial scars.  

The January 2003 Statement of Accredited Representative in 
Appealed Case, in Lieu of VA Form 646, showed that the 
veteran reiterated that he suffered "another jaw fracture."  
There was no mention of the location and treatment of the 
incident that resulted in a broken jaw.  The veteran's 
representative maintained there perhaps there were additional 
medical records available to assist the veteran with his 
claims.  

During the October 2003 Travel Board hearing, the veteran 
testified that he broke his jaw prior to service during high 
school in the year 1969.  When he enlisted in the service he 
held a position as a military police officer.  In describing 
the in-service incident that resulted in the injury to the 
jaw, the veteran testified that he participated in breaking 
up a fight, and in the process his billy club was taken from 
him and he was hit in the face with his own billy club.  He 
testified that he was hospitalized for two weeks due to a 
broken jaw.  At that time he had his lower jaw wired for 
three months.  He testified that his records were sent to 
Germany.  He complained that the facial scars were sensitive 
to temperature and pointed to the scars during the hearing 
and stated that the scars were "real faint."   

Following the Travel Board hearing, the Board remanded the 
case in order to obtain the veteran's clinical records from 
Lakenheath Air Force Base in England, dated from 1972 to 
1975.  

Following the Board's Mach 2004 Remand, and further 
development of the claims, the records from Lakenheath Air 
Force Base were requested.  The National Personnel Records 
Center (NPRC) responded by indicating that a search for the 
identified records, dated from 1972 to 1975 was performed; 
however, the records were not located.  

In the June 2005 statement, the veteran stated that he did 
not have any other evidence to submit in support of the 
claims.  

Law and Regulations

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  

Service connection may be granted on the basis of a post-
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2005).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2005).  
See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

Analysis

The veteran maintains that he suffered a broken jaw prior to 
service.  He does not argue that he is entitled to service 
connection for a pre-existing disability that was aggravated 
during service.  Instead, he maintains that after enlistment 
he suffered a second injury to the jaw when he was struck in 
the face with his own billy club.  He argues that he 
developed residuals of a broken jaw, and now claims 
entitlement to service connection for the residuals of a 
broken jaw.  

The veteran also claims entitlement to service connection for 
facial scars that he claims resulted from facial trauma.  
However, the Board points out that he has also argued that 
the scars resulted from surgery.  

The service medical records show that the veteran broke his 
jaw prior to entering service.  The service medical records 
are silent for an incident involving a second fracture of the 
jaw as a result of being struck in the face with a billy 
club.  At separation, evaluation of the veteran revealed that 
he was hospitalized for surgical repair of a broken jaw in 
1972, and that he developed pain in cold weather.  He made no 
mention of any inservice injury to the jaw.

The post-service medical records are silent for a disability 
of the mandible or residuals of a broken jaw.  The medical 
record is also negative for noticeable scars.  The May 2001 
examination report noted that the veteran's scars were not 
perceptible.  

The veteran was invited to submit any evidence that would 
help substantiate his claims.  In June 2005, he informed VA 
that he did not have any other evidence to submit in support 
of the claims.  

Based on the foregoing, the Board determines that the veteran 
has not established that he suffers from a disability of the 
mandible, residuals of a broken jaw, or facial scars due to 
an incident in service.  In order to satisfy the criteria for 
entitlement to service connection on any basis, there must be 
evidence of a current disability, and once that is 
established a medical opinion linking the current disability 
to the veteran's service is necessary.  The veteran has not 
satisfied the criteria because he has not provided medical 
evidence of a current disability of the mandible, residuals 
of a broken jaw, or a disability related to facial scars.  
Furthermore, he has not provided evidence of an injury in 
service.  Consequently, entitlement to service connection is 
not warranted.  

While the Board is aware of the veteran's contentions, as a 
lay person, the veteran's statements, alone, are insufficient 
and cannot be considered a basis for establishing a medical 
diagnosis and/or etiology for the claimed residuals of a 
broken jaw or facial scars.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a broken 
jaw and entitlement to service connection for facial scars.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for residuals of a broken 
jaw is denied.  

Entitlement to service connection for facial scars, claimed 
as due to facial trauma, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


